          Case 4:18-cv-01474-HSG Document 73 Filed 05/28/19 Page 1 of 11



 1   J. DAVID HADDEN (CSB No. 176148)                    JOSEPH R. LORDAN, SB# 265610
     dhadden@fenwick.com                                 joseph.lordan@lewisbrisbois.com
 2   FENWICK & WEST LLP                                  ALLISON L. SHRALLOW, SB# 272924
     Silicon Valley Center                               allison.shrallow@lewisbrisbois.com
 3   801 California Street                               LEWIS BRISBOIS BISGAARD SMITH LLP
     Mountain View, CA 94041                             333 Bush Street, Suite 1100
 4   Telephone:     650.988.8500                         San Francisco, CA 94104
     Facsimile:     650.938.5200                         Telephone:      415.362.2580
 5                                                       Facsimile:     415.434.0882
     PHILLIP J. HAACK (CSB No. 262060)
 6   phaack@fenwick.com                                  Attorneys for Defendant
     ERIC B. YOUNG (CSB No. 318754)                      Goodfellow Top Grade
 7   eyoung@fenwick.com
     CHIEH TUNG (CSB No. 318963)
 8   ctung@fenwick.com
     FENWICK & WEST LLP
 9   555 California Street, 12th Floor
     San Francisco, CA 94104
10   Telephone:     415.875.2300
     Facsimile:     415.281.1350
11
     Attorneys for Plaintiff
12   Trina Hill

13                                     UNITED STATES DISTRICT COURT
14                                NORTHERN DISTRICT OF CALIFORNIA
15                                          OAKLAND DIVISION
16   TRINA HILL,                                            Case No.: 4:18-cv-01474-HSG (KAW)
17                        Plaintiff,                        JOINT CASE MANAGEMENT
                                                            STATEMENT
18             v.
                                                            Date:         June 4, 2019
19   GOODFELLOW TOP GRADE,                                  Time:         2:00 p.m.
                                                            Courtroom:    2, 4th Floor
20                        Defendant.                        Judge:        Hon. Haywood S. Gilliam, Jr.
                                                            Trial Date:   Sept. 9, 2019
21                                                          Filed:        March 6, 2018
22             Pursuant to Civil Local Rule 16-9 and the Court’s Standing Order, the parties respectfully

23   submit the following Joint Case Management Statement.

24   I.        JURISDICTION AND SERVICE
25             The Court’s has subject matter jurisdiction over this dispute under 28 U.S.C. § because

26   Plaintiffs’ claims arise under Title VII of the Civil Rights Act of 1964. No parties remain to be

27   served.

28

     JOINT CASE MANAGEMENT STATEMENT                                  CASE NO.: 4:18-cv-01474-HSG (KAW)
       Case 4:18-cv-01474-HSG Document 73 Filed 05/28/19 Page 2 of 11



 1   II.       FACTS

 2             Plaintiff’s Statement

 3   Plaintiff Trina Hill, an African-American female construction worker was dispatched by her

 4   union to perform flagging work for Defendant Goodfellow Top Grade, a subcontractor at the

 5   grounds of the new Warriors stadium. Plaintiff alleges that:

 6         •   Another employee started false rumors about Plaintiff and another female (Diana

 7             Monroe) about being unclean, which led another employee to claim that Plaintiff was

 8             under investigation, which was false.

 9         •   Within days of being dispatched to the job site, she and Monroe were demoted by being

10             moved to the night shift and received lower pay. Plaintiff and Monroe claim they were

11             the only two employees rotated to night shift out of 60-70+ employees.

12         •   When it was time for them to rotate onto the day shift, as had been promised, they were

13             told that there was no flagging work for them to do and that they should not come back to

14             work for over a week. Plaintiff called the union and received no support.

15         •   The next day, at least one man was flagging at the site, even though, unlike Plaintiff, he

16             was not certified as a flagger.

17         •   Shortly after being allowed to come back to work, Plaintiff and Monroe were flashed by a

18             subcontractor co-worker after being asked about what appeared to be a drawing of a penis

19             at their job site. After Plaintiff complained to the general contractor on the project, who

20             insisted that the person be fired, Plaintiff and her co-worker were subject to continued

21             and retaliatory harassment.

22         •   In an attempt to get Plaintiff to quit, she was repeatedly instructed to work on dust control

23             despite her known respiratory disability. Several people on the job site, including people

24             superior to her knew about Plaintiff’s respiratory condition.

25         •   Defendant replaced all of the African-American flaggers with a non-African-American

26             crew and falsely claimed that this replacement was demanded by the general contractor.

27         •   After Plaintiff was threatened by another coworker, Plaintiff was written up for

28             insubordination. Eventually, her doctor placed her on leave due to stress.

     JOINT CASE MANAGEMENT STATEMENT                   2               CASE NO.: 4:18-cv-01474-HSG (KAW)
       Case 4:18-cv-01474-HSG Document 73 Filed 05/28/19 Page 3 of 11



 1          Defendant’s Statement

 2          Defendant Goodfellow Top Grade Construction, LLC is a construction company that

 3   specializes in performing earthwork, excavation, site preparation, blasting, crushing, grading, and

 4   paving. On or around March 15, 2017, Defendant entered into a subcontract with General

 5   Contractor Mortenson Clark for excavation work at the Chase Center (i.e., the new Golden State

 6   Warriors arena) in the San Francisco. On or around May 8, 2017, Defendant contacted Local

 7   #261 (Laborers’ International Union of Norther America) for General Laborers. On May 9, 2017,

 8   Local #261 dispatched General Laborer Plaintiff Trina Hill to Defendant. General Laborers

 9   performed dust control, flagging, spotting, and/or other manual labor at the Chase Center.

10          On or around May 9, 2017, Plaintiff began working for Defendant. Initially, Plaintiff

11   reported directly to Foreman Tim Sardam, worked the day shift, and earned $29.04 per hour. Mr.

12   Sardam assigned Plaintiff to perform flagging duties (i.e., directing incoming and outgoing trucks

13   to avoid traffic congestion) at the Chase Center.

14          About two weeks into Plaintiff’s employment, Defendant began transitioning to almost 24

15   hour a day operations. As a result, Defendant needed to assign its General Laborers to one of

16   three shifts: the night shift (from approximately 5:30 p.m. to 1:00 a.m.), the early morning shift

17   (from approximately 3:30 a.m. to 1:00 p.m.) and the day shift (from approximately 6:00 a.m. to

18   4:00 p.m.). Mr. Sardam went through his list of General Laborers and randomly assigned one

19   third of them to the night shift, another third of them to the early morning shift, and the last third

20   of them to the day shift. Mr. Sardam randomly assigned Plaintiff to the night shift. Once Mr.

21   Sardam created his list, he went up to each of the General Laborers, including Plaintiff, and asked

22   whether each of them could work their new assigned shift. To the extent any General Laborer

23   indicated he or she could not work his or her new scheduled shift for any reason, then Mr. Sardam

24   intended to accommodate this individual’s request, to the extent possible. When Mr. Sardam

25   approached Plaintiff about working the night shift, Plaintiff did not complain or express any issue

26   with working the night shift.

27          On approximately May 28, 2017, Plaintiff began working the night shift and reporting

28   directly to Leonard Garcia. According to the union contract, Plaintiff earned $3.00 more per hour

     JOINT CASE MANAGEMENT STATEMENT                   3               CASE NO.: 4:18-cv-01474-HSG (KAW)
       Case 4:18-cv-01474-HSG Document 73 Filed 05/28/19 Page 4 of 11



 1   (i.e., $32.04) working the night shift. Mr. Garcia temporarily assigned Plaintiff to flagging duties

 2   during the night shift. On or around June 28, 2017, Mr. Garcia informed Plaintiff that there

 3   would be no off-hauling of dirt and/or hazardous materials at night between June 29 and July 5,

 4   2017 so there would be no flagging work during the night shift at that time. Mr. Garcia informed

 5   Plaintiff that she could work during the day shift but that he did not have any influence on

 6   whether she would be performing flagging, spotting, dust control, or tire washing duties since he

 7   was only in charge of the night shift. Plaintiff told Mr. Garcia that she refused to perform any

 8   other work but flagging (despite being dispatched as a General Laborer and not specifically as a

 9   Flagger). As a result, Plaintiff decided not to work between June 29 and July 5, 2017.

10           On or around July 6, 2017, Plaintiff returned to work on the day shift performing flagging

11   duties. On or around July 16, 2017, Plaintiff complained to Steve Humphries (Senior Safety

12   Manager at Clark) that another subcontractor’s (Tri-Valley) employee, Michael Bounds, allegedly

13   pulled down his pants and exposed his buttocks to Plaintiff on the jobsite. When Clark informed

14   Defendant of this alleged incident, Defendant immediately removed Mr. Bounds from the jobsite

15   and began interviewing witnesses and collecting statements to determine what had occurred.

16   Despite varying witness accounts ranging from Mr. Bounds was merely adjusting his oversized

17   pants to Mr. Bounds intentionally exposed his buttocks, Defendant did not allow Mr. Bounds to

18   return to the jobsite.

19           In early September 2017, Plaintiff began reporting directly to Mr. Garcia again. Around

20   this time, Mortensen Clark expressed discontent with Defendant’s flagging operations. At that

21   time, there were flaggers from two different companies: Defendant and Statewide. Statewide

22   specializes in supplying well-trained and dedicated professional union employees to perform

23   traffic control services. Because Statewide specializes in traffic control, Defendant determined it

24   would be best to have Statewide handle all of the flagging operations at the Chase Center. Mr.

25   Garcia informed his employees that Statewide would be taking over flagging operations and that

26   Defendant would be assigning its General Laborers who previously worked flagging positions to

27   other positions (such as spotting and/or dust control). Plaintiff was upset by this news and

28   insisted to Mr. Garcia that she was dispatched solely as a flagger (which again was not true).

     JOINT CASE MANAGEMENT STATEMENT                 4               CASE NO.: 4:18-cv-01474-HSG (KAW)
       Case 4:18-cv-01474-HSG Document 73 Filed 05/28/19 Page 5 of 11



 1   Plaintiff later walked away from her gate towards the administrative offices, effectively

 2   abandoning her post, which caused safety concerns.

 3          A few days later, someone called the Aborginal Blackmen United and complained about

 4   Statewide taking over flagging operations. At that point, Defendant learned from Prentiss

 5   Jackson, Senior Manager at Clark, that unbeknownst to Defendant, another flagging

 6   subcontractor had the right of first refusal for flagging work under the Mortensen Clark contract

 7   for the Chase Center. Because Defendant was unfamiliar with this other subcontractor, it decided

 8   to return its own employees to flagging positions.

 9          On September 18, 2017, Plaintiff got into a verbal altercation with one of Defendant’s

10   employees, Maurice Haskell, as a result of them not effectively communicating with each other.

11   Both Plaintiff and Mr. Haskell screamed and cursed at each other. Plaintiff called Mr. Garcia,

12   and Mr. Garcia and Mr. Sardam came to the gate to investigate. Plaintiff informed them what had

13   occurred and indicated that she felt uncomfortable around Mr. Haskell. Mr. Garcia told Plaintiff

14   that he would be interviewing her, Mr. Haskell, and Clark employee, Anna Sivao to determine

15   what had occurred but that in the meantime he wanted to temporarily move Plaintiff to a nearby

16   gate because she felt uncomfortable working next to Mr. Haskell. In response, Plaintiff angrily

17   asked “Why do I have to move?” and refused to move gates. After approximately five minutes of

18   Plaintiff refusing to move to the other gate, Plaintiff abandoned her post again by walking

19   towards the administrative offices.

20          Mr. Garcia determined through his interviews that it was not clear who started the

21   altercation as between Mr. Haskell and Plaintiff. It appeared that both parties were in the wrong.

22   However, since witnesses corroborated that Mr. Haskell had called Claimant a curse word,

23   Defendant gave him a verbal warning.

24          Next, Mr. Garcia spoke with Mr. Sardam and Project Engineer, Sean Lennan, about

25   Plaintiff’s refusal to obey his order to move to the next gate and Plaintiff walking away from her

26   post, which had serious safety repercussions. They determined that Mr. Garcia should issue

27   Plaintiff a written warning and a one-day suspension as a result of her insubordination and job

28   abandonment, which Mr. Garcia did that day. Plaintiff signed the written warning and did not

     JOINT CASE MANAGEMENT STATEMENT                 5              CASE NO.: 4:18-cv-01474-HSG (KAW)
       Case 4:18-cv-01474-HSG Document 73 Filed 05/28/19 Page 6 of 11



 1   contest its accuracy.

 2          During Plaintiff’s one-day suspension, Plaintiff came onto the job site and caused a

 3   disturbance by yelling and cursing at Defendant’s employees. She was asked to leave.

 4          On September 20, 2017, or the day Plaintiff was expected to return to work after her one-

 5   day suspension, Plaintiff provided a doctor’s note to Defendant indicating that she would be

 6   taking a leave of absence between September 20, 2017 and December 20, 2017. In response,

 7   Defendant sent Plaintiff a certified letter to inform her that it had received her doctor’s note, she

 8   did not qualify for FMLA leave, and any request to return to work would be evaluated based on

 9   staffing needs and her ability to perform the essential functions of open positions with or without

10   reasonable accommodations.

11          Plaintiff never contacted Defendant to return to work after September 20, 2017. Rather,

12   Plaintiff began working for A & B Construction one week after she submitted her doctor’s note to

13   Defendant. On December 8, 2017, Defendant ceased its flagging operations at the Chase Center.

14   III.   LEGAL ISSUES
15          Whether Defendant discriminated or harassed Plaintiff based on her race or sex under

16   Title VII.

17          Whether Defendants’ actions or lack of action subjected Plaintiff to a hostile work

18   environment, also under Title VII.

19          Whether Defendant retaliated against Plaintiff for engaging in protected activity.

20   IV.    MOTIONS
21          The Court denied Defendant’s Rule 12(b)(6) motion to dismiss on February 14. Dkt. 56.

22          The Court granted in part Defendant’s motion to compel additional deposition time of

23   Plaintiff, limiting the testimony “to those documents produced after Plaintiff’s deposition.” Dkt.

24   65.

25          The Court granted Plaintiff’s motion to compel “demographic information or documents

26   sufficient to show the number of African Americans Goodfellow employed and terminated each

27   month from October to December 2017….” Dkt. 66.

28          Plaintiff has retained new counsel. She intends to make a motion under Federal Rule of

     JOINT CASE MANAGEMENT STATEMENT                  6               CASE NO.: 4:18-cv-01474-HSG (KAW)
       Case 4:18-cv-01474-HSG Document 73 Filed 05/28/19 Page 7 of 11



 1   Civil Procedure 42 to consolidate this action with case filed by Diana Monroe, No. 3:18-cv-7673-

 2   LB, also pending before this District.

 3          Defendant intends to oppose this motion on the grounds that consolidating these actions

 4   would result in undue delay given that Plaintiff’s case is set for trial in September 2019, while

 5   Ms. Monroe just filed her lawsuit in the beginning of this year, no discovery or depositions has

 6   been undertaken, and the case has been stayed for months pending appointment of her counsel.

 7   V.     AMENDMENT OF PLEADINGS
 8          The parties do not expect to file amended pleadings. Plaintiff does not anticipate the need

 9   to amend following consolidation, if the Court so orders.

10   VI.    EVIDENCE PRESERVATION
11          The parties certify that they have reviewed the Guidelines Relating to the Discovery of

12   Electronically Stored Information, and have taken reasonable and proportionate steps to preserve

13   evidence relevant to the issues reasonably evident in this action.

14   VII.   DISCLOSURES
15          This case is governed by General Order No. 71—a pilot program for initial discovery

16   protocols for employment cases alleging adverse actions in harassment/hostile work environment

17   claims in effect as of February 1, 2018. General Order No. 71 states that it supersedes the parties’

18   obligations to provide initial disclosures pursuant to the Federal Rule of Civil Procedure 26(a)(1).

19   The parties exchanged documents according to the General Order, and used them to prepare the

20   discovery plan in this case. Discovery in this case is now closed.

21   VIII. DISCOVERY
22          Both parties have conducted depositions and have exchanged documents pursuant to

23   document requests. Discovery is now closed, and the parties do not anticipate any additional

24   discovery unless the Court grants Plaintiff’s anticipated motion to consolidate, in which case

25   additional deposition, written, and expert discovery will be limited to that action.

26   IX.    CLASS ACTIONS
27          This is not a class action.

28

     JOINT CASE MANAGEMENT STATEMENT                  7              CASE NO.: 4:18-cv-01474-HSG (KAW)
       Case 4:18-cv-01474-HSG Document 73 Filed 05/28/19 Page 8 of 11



 1   X.       RELATED CASES

 2            Monroe v. Goodfellow Top Grade, No. No. 3:18-cv-7673-LB (N.D. Cal., filed Dec. 21,

 3   2018).

 4   XI.      RELIEF

 5            Plaintiff seeks equitable relief including reinstatement; compensatory relief including back

 6   pay, front pay, and damages for emotional distress and mental suffering; costs and attorneys’ fees

 7   as allowed by law; punitive damages; and any other relief the Court deems proper.

 8            Defendant denies that Plaintiff is entitled to any of the relief she seeks.

 9   XII.     SETTLEMENT AND ADR

10            The parties engaged in settlement discussions on February 21, 2019 before Magistrate

11   Judge Spiro. They were unable to settle the case at that time. Dkt. 61.

12   XIII. CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES

13            Defendant filed a Declination of Magistrate Judge Jurisdiction on April 23, 2018.

14   XIV. OTHER REFERENCES

15            The parties are not aware of other matters at this time that might facilitate the just, speedy,

16   and inexpensive disposition of this matter.

17   XV.      NARROWING OF ISSUES

18            Plaintiff is not pursuing a disability discrimination claim against Defendant. The parties

19   do not anticipate any further narrowing of the issues for trial.

20   XVI. EXPEDITED TRIAL PROCEDURE

21            The parties do not believe that this case is suitable for the Expedited Trial Procedure of

22   General Order 64.

23   XVII. SCHEDULING

24            The following reflects the existing case schedule.

25   Close of Expert Discovery                              May 29, 2019

26   Pretrial Conference                                    August 27, 2019

27   Trial                                                  September 9, 2019

28            Plaintiff plans to recommend staying proceedings in this case while the related case

     JOINT CASE MANAGEMENT STATEMENT                    8               CASE NO.: 4:18-cv-01474-HSG (KAW)
          Case 4:18-cv-01474-HSG Document 73 Filed 05/28/19 Page 9 of 11



 1   progresses through discovery, so that the schedules align for purposes of a consolidated trial.

 2            Defendant does not agree with this recommendation in light of Ms. Monroe’s case being

 3   in its infancy and Plaintiff’s case being already set for trial in September 2019. The trial date for

 4   Ms. Monroe’s case is set forth May 11, 2020 but will likely be rescheduled to a later date in light

 5   of the Court imposing a stay in that matter pending her retention of counsel. The case has been

 6   stayed for a few months. Therefore, trial in the Monroe matter will more likely to be in August

 7   2020 or nearly a year after Plaintiff’s September 2019 trial date.

 8   XVIII. TRIAL

 9            The parties estimate that the trial in this matter should take 5–7 days.

10   XIX. DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS

11            Plaintiff certifies under Civil Local Rule 3-15(a)(2) that no such interest is known other

12   than that of the named parties to this action.

13            Defendant filed its Certification of Interested Entities or Parties on April 20, 2018. In it,

14   Defendant disclosed that GBI Holding Co. and Brian Gates have either a financial or non-

15   financial

16   XX.      PROFESSIONAL CONDUCT

17            All the attorneys of record have reviewed the Guidelines for Professional Conduct for the

18   Northern District of California.

19

20

21

22

23

24

25

26

27

28   //

     JOINT CASE MANAGEMENT STATEMENT                    9               CASE NO.: 4:18-cv-01474-HSG (KAW)
      Case 4:18-cv-01474-HSG Document 73 Filed 05/28/19 Page 10 of 11



 1   Dated: May 28, 2019                           FENWICK & WEST LLP

 2
                                                   By:    /s/ Eric B. Young
 3                                                        J. David Hadden
                                                          Phil Haack
 4                                                        Chieh Tung
 5                                                        Eric B. Young

 6                                                        Attorneys for Plaintiff
                                                          Trina Hill
 7

 8
     Dated: May 28, 2019                           LEWIS BRISBOIS BSIGAARD & SMITH LLP
 9

10                                                 By:    /s/ Allison L. Shrallow
                                                          Joseph R. Lordan
11                                                        Allison L. Shrallow
12                                                        Attorneys for Defendant Goodfellow Top
                                                          Grade Construction LLC
13

14

15                                    ATTORNEY ATTESTATION
16           I, Eric B. Young, attest that concurrence in the filing of this document has been obtained

17   from any signatories indicated by a “conformed” signature (/s/) within this e-filed document. I

18   declare under penalty of perjury under the laws of the United States of America that the foregoing

19   is true and correct.

20

21   Dated: May 28, 2019                           FENWICK & WEST LLP
22

23
                                                   By: /s/ Eric B. Young
24                                                         Eric B. Young

25

26

27

28

     JOINT CASE MANAGEMENT STATEMENT                10              CASE NO.: 4:18-cv-01474-HSG (KAW)
      Case 4:18-cv-01474-HSG Document 73 Filed 05/28/19 Page 11 of 11



 1                           [PROPOSED] CASE MANAGEMENT ORDER

 2          Upon consideration of the Parties’ Joint Case Management Statement, the foregoing joint

 3   statement is adopted by this Court as the Case Management Order in this action and shall govern

 4   all further proceedings in this action.

 5

 6          IT IS SO ORDERED.

 7

 8 Dated:                               , 2019
                                                    Honorable Haywood S. Gilliam, Jr.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT CASE MANAGEMENT STATEMENT              11              CASE NO.: 4:18-cv-01474-HSG (KAW)
